DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions and in response to applicant response filed on 11/05/2021. Claims 1-20 are pending, In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss was to better focus the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 7 and 14, it is not clear what a "schedule" can be (e.g. it is an assignment of each of the "workloads" to a corresponding resource; or it is a separate strategy/plan that is used by each of the "workloads").  As a result it is not clear how the "first" or "second" "workload" are "performed... according to a workload/processor resource schedule" (e.g. the two workloads are assigned/scheduled according to a same schedule; or each workload has their own scheduling plan, however, this would mean that every workload will be scheduled differently which is not sensible since it would just create chaos in the "system" as for every workload execution a different scheduling strategy would have to be used by a scheduler).

It is not clear what the "processing system operating parameter" can be (e.g. it is a resource requirement of the assigned resource that is executing the workloads; or it is an indication of how fit the assigned resource is to the requirements of the workloads; or it is an indication of whether or not the "processing system" performed the workloads according to its specification).  As a result it is not clear if the "identified correlation" is merely just extracting a particular "monitored" value; or some kind of inferencing is done to infer a property that is not "monitored"; and it is not clear what the "operating level" can be (e.g. a value indicating an amount of resource that is assigned; or a fitness/match score of a resource to a workload; or a flag indicating whether or not a workload is schedulable). It is also not clear how the "identify" and "link" differ, since the "identify" is a forming of "linking" in that when the identified "correlation" is the "link".

It is not clear what "an operating-parameter-based request" can be in relation to the "second workload" (e.g. it is just a request to perform the second workload along with resource requirements that is needed by the second workload; or the second workload is created to satisfy the "operating level", such as a cleanup workload is created to free up resources on the "processing system" so that it will have an operating-parameter-based request amount of free resources).  Is the "first workload" also requested by a similar request?  Furthermore, are the "first" and "second" "workloads" similar or different in nature (e.g. the first workload is a workload that is assigned to use a resource, while the second workload is a workload that is created to free up capacities of the resource)?

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 15 and 17 are rejected under 103 over Li et al (U.S. Pub. 2013/0117752).
Li reference has been previously presented.

As per claim 1 Li teaches the invention substantially as claimed including a networked system, comprising: a server device including a processing system; and a workload/processor resource scheduling system that is coupled to the server device (Fig. 1, abstract, [0020], [0022]) and that is configured to: 
	monitor a performance of at least one first workload by the processing system according to a workload/processor resource schedule ([0036]-[0038], [0089] benchmark data are collected from execution of initial or previous set of jobs using various algorithms) that defines how processing system resources of the processing system are allocated to workloads performed by the processing system ([0027], [0033], [0087] and [0088]: distribution of jobs by algorithms are used to schedule jobs); 
	identify a correlation between: the performance of the at least one first workload according to the workload/processor resource schedule; and an operating level of a processing system operating parameter for the processing system when performing the at least one first workload according to the workload/processor resource schedule; link, based on the correlation, the workload/processor resource schedule and the processing system operating parameter ([0033], [0034], [0036]-[0038], [0085] different performance metrics of the various algorithms are evaluated/correlated with related job/performance data; as a result at least one algorithm is associated/linked with a determined job type); 
	receive, subsequent to linking the workload/processor resource schedule and the processing system operating parameter, an new workload request to produce the operating level of the processing system operating parameter for the processing system when performing a second workload; and cause, based on the new workload request and the linking of the workload/processor resource schedule and the processing system operating parameter, the performance of the second workload by the processing system based on the workload processor resource schedule ([0086]-[0088], [0091]-[0093] operating features of a new job request are used to identify a best-suited algorithm for execution of the new job; [0025], [0054]-[0056] the new job request is associated with a plurality of per-job metric requirements that are part of its SLA).

	Li does not explicitly teach that the new workload request is an operating-parameter-based request.

	However Li explicitly teaches that every workload requests are associated with their corresponding SLA, which contains a plurality of per-job metric requirements ([0025], [0054]-[0056]).  It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to see that because every workload requests are associated with a corresponding plurality of metric requirements, the requests are a type of operating-parameter/metric based requests.   

As per claim 2 Li teaches wherein the workload/processor resource scheduling system is configured, for each at least one first workload, to: identify a workload type of that first workload; retrieve, based on the workload type, the workload/processor resource schedule; and cause the processing system to perform that first workload according to the workload/processor resource schedule ([0034], [0085], [0088], [0089] job type of a selected job is determined and used to select different algorithms for evaluation in order to determine the best algorithm).

As per claim 4 Li teaches wherein the workload type is a non-graphics workload and the workload/processor resource schedule is a best effort processor resource schedule ([0073]-[0079] various scheduling algorithms, are best effort scheduling algorithms since they are algorithms that may or may not produce the most optimal schedule within a reasonable amount of time).

As per claims 7, 8 and 10 they are reworded system versions of system claims 1, 2 and 4.  Therefore, they are rejected for the same reasons, mutatis mutandis as those presented for claims 1, 2 and 4, respectively.

As per claims 14, 15 and 17 they are method versions of system claims 1, 2 and 4.  Therefore, they are rejected for the same reasons, mutatis mutandis as those presented for claims 1, 2 and 4, respectively.

Claims 3, 9, 12, 16 and 19 are rejected under 103 over Li et al (U.S. Pub. 2013/0117752) in view of Ramadoss et al (U.S. Pub. 2017/0069054).
Li and Ramadoss references have been previously presented.

As per claim 3 Li teaches that different workload types are associated with different schedules ([0034], [0085], [0088], [0089]).
	Li does not explicitly teaches that the workload type is a graphics workload type and the workload/processor resource schedule is an equal share processor resource schedule.

	However Ramadoss teaches that the workload type is a graphics workload type and the workload/processor resource schedule is an equal share processor resource schedule (Fig. 15A, [0145]-[0148], [0154] graphics related workloads, such as rendering or paging, etc., are determined and are scheduled fairly and equally).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Li and Ramadoss because both are directed towards scheduling of multiple tasks on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Ramadoss into that of Li because Ramadoss further improves the efficiency of scheduling of multiple tasks on multiple processors by providing an efficient way to allow workloads to be scheduled on graphics processing units ([0002]).

As per claim 9 it is a reworded system version of system claim 3.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 3.

As per claim 12 Ramadoss teaches wherein the identifying workload type includes: monitoring communications between the processing system and a client; detecting one of a graphics workload communication and a non-graphics workload communication; identifying, in response to detecting the graphics workload communication, a graphics workload; and identifying, in response to detecting the non-graphics workload communication, a non-graphics workload ([0139], [0158], [0168]-[0170] detection/reception logic detects graphics related workload requests from an application/client, and the requests are routed to designated APD data structure and a doorbell notification is sent to the GPU; it is obvious that non-graphics related workloads would not be detected as graphics related workload requests).

As per claim 16 and 19 they are method versions of system claims 9 and 12.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claims 9 and 12, respectively.

Claims 6, 13 and 20 are rejected under 103 over Li et al (U.S. Pub. 2013/0117752) in view of Breternitz et al (U.S. Pub. 2014/0108828).
Li and Breternitz references have been previously presented.

As per claim 6 Li teaches that a workload type is linked to the processing system operating parameter ([0033], [0034], [0036]-[0038], [0085] different performance metrics of the various algorithms are evaluated/correlated with related job/performance data; as a result at least one algorithm is associated/linked with a determined job type).  Li does not explicitly teach that the processing system operating parameter includes one of: processing system processing consumption, a processing system temperature, and a processing system power consumption.

However Breternitz explicitly teaches that the processing system operating parameter includes one of: processing system processing consumption, a processing system temperature, and a processing system power consumption ([0091]-[0093], [0099], [0101] tasks are classified into different types corresponding to different processor utilization metrics and/or power metrics).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Li and Breternitz because both are directed towards scheduling of tasks to different types of resources based on various performance metrics.  One with ordinary skill in the art would be motivated to incorporate the teachings of Breternitz into that of Li because Breternitz further improves the energy cost of the resources allocated to the scheduled tasks ([0017]).

As per claim 13 it is a reworded system version of system claim 1.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

As per claim 20 it is a method version of system claim 1.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

Allowable Subject Matter
Claims 5, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments Applicant's arguments filed on 11/05/2021 have been considered but they are not persuasive.

Response for arguments for 35 U.S.C. 112(b) issues: 
The applicant alleged that the 112(b) issues are obviated by explaining, in the response, how the languages that previously raised 112(b) issues should be definitively interpreted.  However, none of the explanations are in the claims themselves, as a result, the claims are open to other "broadest reasonable" interpretations (BRI).  And according to precedence set by previous court decisions for pre-issuance cases:
“the office is ‘justified in using a lower threshold for indefiniteness’ “ such that in Ex Parte Miyazaki  “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely defined the metes and bounds of the claimed invention by holding the claim unpatentable… as indefinite” (Ex Parte McAward);
and 

 See Superguide Corp. v. DirecTV Enterprises, Inc., 358
F.3d 870, 875 (Fed. Cir. 2004) (“Though understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”) (Ex Part Miyazaki, emphasis added by examiner)

This means that since the language of the claims can be interpreted, under BRI, in two or more ways (as the examiner has previously indicated), they are indefinite under 112(b).

Response for arguments for 35 U.S.C. 103 issues: 
With regard to the essences of applicant's arguments for claim 1 that:
A.  "...there is no discussion in Li of any of the jobs being performed according to anything like the workload/processor resource schedule of the claims that define how processing system resources are allocated to those jobs."
B.  "...that the algorithm/job type linking in Li simply does not teach linking the workload/processor resource schedules of the claims with operating levels of processing system operating parameters produced by processing systems in response to performing workloads according to those workload/processor resource schedules."
C.  "...the requests to perform new jobs in Li simply does not teach the operating-parameter-based request of the claims that provides a request to produce the operating level of the processing system operating parameter for the processing system when performing a second workload, as the requests to perform the new jobs in Li are simply requests to perform those new jobs, and are not described as including anything like a request to produce a processing system operating level when performing that new job. Furthermore, the selection of algorithms for new jobs based on the classification of those new jobs and the use of those algorithms with similar jobs in the past simply does not teach causing the performance of the new job according to anything like the workload processor resource schedule of the claims or based on anything like the operating-parameter-based request of the claims and the linking of the workload/processor resource schedule and the processing system operating parameter described in the claims."

	The examiner respectfully disagrees.  
As the examiner has previously and currently pointed out in U.S.C. 112(b) section, the claims do not make it clear: 
(A) what the "schedule" can be; 
(B) what are "processing system operating parameters" and their "operating levels"; 
(C) what is an "operating-parameter-based request".
	As such, under broadest reasonable interpretation (BRI): A) algorithms used for assignment and distribution of jobs and their corresponding job distribution is a type of "schedule," where jobs are scheduled for execution on assigned computing nodes according to the algorithms; B) job metrics and SLAs are a form of "processing system operating parameters" since they are characteristics/parameters that are used to derive and govern processing system operation of the jobs, and different workloads have different values, that can indicate different numerical operating levels, for the metrics and SLAs; and C) a job request that has associated metrics and SLAs is a type of "operating-parameter-based request" since the request contains execution metrics and SLAs, which are operating parameters, that needs to be satisfied.

To elaborate further:
	A) Li teaches monitoring operating performance of an initial or previous distribution of one or more jobs that are distributed using various job distribution algorithms ([0033], [0036]-[0038]), where the distribution of the one or more jobs correspond assignment of the one or more jobs to different servers by a scheduler ([0027], [0033]).  In the field of computing, a schedule is an assignment of resources to perform tasks (https://en.wikipedia.org/wiki/Scheduling_(computing)) which is the same as a distribution of jobs of Li; and job distribution algorithms, that are used to assign resources to jobs, are scheduling algorithms (https://en.wikipedia.org/wiki/Scheduling_(computing); https://www.encyclopedia.com/computing/dictionaries-thesauruses-pictures-and-press-releases/scheduling-algorithm).  In fact Li explicitly teaches that the algorithms are scheduling algorithms are used to schedule jobs in [0087] and [0088].  Therefore Li teaches "workload/processor resource schedule of the claims that define how processing system resources are allocated to those jobs" in the form of distribution of jobs using job distribution algorithms.  
	B) As pointed out in examiner response (A) above, the algorithms of Li are used to schedule jobs and different algorithms produces different distribution of jobs ([0033], [0036]-[0038], [0085]).  Li also teaches that, based on monitored execution of previous distributions of jobs that are distributed by previously selected algorithms and evaluations of the performance of said previous distribution of jobs according to some job-specific operating metrics or SLAs, different algorithms and distribution of jobs can be associated with different types of jobs and corresponding evaluated performance metrics or SLAs ([0025], [0033], [0034], [0038], [0054], [0055]).  Under BRI this is a form of "linking the workload/processor resource schedules of the claims with operating levels of processing system operating parameters produced by processing systems in response to performing workloads according to those workload/processor resource schedules".  Since scheduling algorithms and their corresponding distributions of jobs are linked to job types, of executed jobs, and to different values, that can be used to indicate different numerical "operating levels", of monitored and/or desired operating metrics of executed jobs, of different job types; and these operating metrics are "processing system operating parameters" because these operating metrics are parameters that corresponds to operations of servers for execution of distributed jobs ([0055]-[0058], [0085]).  Therefore, Li teaches "linking the workload/processor resource schedules of the claims with operating levels of processing system operating parameters produced by processing systems in response to performing workloads according to those workload/processor resource schedules."
	C) Li teaches that job requests are associated with desired metrics or SLAs ([0025], [0054], [0055]) and that the requested jobs are distributed in a manner which satisfies the various SLAs ([0027]-[0033]).  This means that, under BRI, new job requests of Li are a form of "requests to produce a processing system operating level when performing that new job", since the requested new jobs, once scheduled using the teachings of Li (see examiner responses (A) and (B) above), produces operating metric values that satisfies desired SLA that are associated with the new jobs".  Furthermore, "the selection of algorithms for new jobs based on the classification of those new jobs and the use of those algorithms with similar jobs in the past", does in fact causes "the performance of the new job according to... the workload processor resource schedule of the claims" and "based... the operating-parameter-based request of the claims and the linking of the workload/processor resource schedule and the processing system operating parameter described in the claims."  Because the selected algorithms schedules execution of the new jobs on different computing resources (see examiner response (A) above); they are linked to "operating levels" of "processing system operating parameters" (see examiner response (B) above); and they are used to perform new job requests that are associated with different operating metrics or SLAs (a type of "operating-parameters", see examiner response immediately above) according to their corresponding operating metrics or SLAs.  Therefore, Li teaches the alleged deficiency (C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198